                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVIS'ON

  ln Re                                          s
  ALAN GARDNER                                   s                        Case No. 1842113
  JAMIE GARDNER                                                           Chapter 1 3
  Debto(s)                                       s


                                     MOTION TO MODIFY PLAN

     COMES NOW, Linda B. Gore, Chapter 13 Trustee, and moves to modify the debtor's plan

  as CLAIM #9 has been filed by UNITED CONSIJMER FINANCIAL SERVICES/BASS &

  ASSOC/AfES. P.C.lor $2,245'25 ($2,122.12 of which is a Secured claim to be paid in full with

  5.25 interest.) The plan payment will increase to $429.20 PER-WEEKlor the remainder of the

  plan to pay this claim, make-up any delinquency that may exist and to insure the case pays out

  on time. The plan base will be $109,028.60. Based on the plan payments and the new plan

  base, unsecured creditors will receive aooroximatelv 21%.

     WHEREFORE, the trustee prays that this modification will be GRANTED.




                                               LINDA B. GORE, ESQUIRE
     Date Prepared    MAR 2   5   2019         CHAPTER 13 STANDING TRUSTEE
                                               P O Box 1338
                                               Gadsden, AL 3590'1
                                               (256) 546-9262

                                     CERTIFICATE OF SERVICE
     I hereby certify that a copy of the foregoing has been duly served upon the debto(s), t he
  debto(s) Alan & Jamie Gardner, 5746 US Hwy 78 West, Oxford, AL 36203 via US Mail,lhe
  debto(s) attorney of record, Leroy Cobb, Esq. via electronic mail at Cobblav,iirm@qmail.com
  and, united Consumer Financial Sevic$/Bass & Assocrafes P.C., 3936 E. Ft. Lowell, Suite
  200, Tucson, AZ 85712, via US Mail an d Rita Torre s attomey for creditor at
   info@bass-a ssociafes.conr on ihis date   *"e     aQq.


                                             LINDA B, GORE, ESOUIRE
                                             CHAPTER 13 STANDING TRUSTEE




Case 18-42113-JJR13      Doc 37      Filed 03/26/19 Entered 03/26/19 16:23:07       Desc
                                         Page 1 of 1
